ON MOTION FOR REHEARING
Because of the great importance of the case, and because of the change of personnel of this court since the foregoing opinion was handed down, the motion for rehearing has been argued orally and considered by the full bench as if upon rehearing. Nothing has been submitted *Page 630 
to cause us to depart from the views announced or the decision rendered. We therefore adhere to the original opinion and deny the motion for rehearing.
BICKLEY, C.J., and CATRON and SIMMS, JJ., concur.